Citation Nr: 0812279	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
herniated nucleus pulposus, L4-5, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased disability evaluation for 
right lower extremity radiculopathy, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from August 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying  the veteran's claim for an 
increased disability rating for his service-connected back 
disorder.  


FINDINGS OF FACT

1.  Prior to February 28, 2007, the veteran's service-
connected back disability was manifested by forward flexion 
to 60 degrees, extension to 10 degrees, left lateral flexion 
to 30 degrees, right lateral flexion to 20 degrees, left and 
right lateral rotation to 15 degrees, with an antalgic gait 
and no obvious ankylosis.

2.  Since February 28, 2007, the veteran's service-connected 
back disability has been manifested by forward flexion to 40 
degrees, extension to 0 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 10 degrees, left lateral 
rotation to 20 degrees, and right lateral rotation to 15 
degrees, with an antalgic gait and pain throughout much of 
the range of motion, but not by ankylosis of the spine or 
incapacitating episodes.

3.  The objective medical evidence shows moderate incomplete 
paralysis, with no indication of muscle atrophy, resulting 
from the veteran's secondary service connected right lower 
extremity radiculopathy.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a service-connected herniated nucleus pulposus, 
L4-5 are not met prior to February 28, 2007.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2007).  

2.  The criteria for an increased rating from 20 percent to 
40 percent for a service-connected herniated nucleus 
pulposus, L4-5 are met from February 28, 2007 forward.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).  

3.  The criteria for an initial higher disability evaluation 
in excess of 20 percent for service connected right lower 
extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Code 8621 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board finds that letters issued to the veteran in May 
2004 and June 2006 adequately explained the evidence which 
would warrant a higher rating, as is required by the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  These 
letters informed the veteran that he may submit evidence 
showing that his service connected herniated nucleus 
pulposus, L4-5, and right lower extremity radiculopathy had 
increased in severity, such as on-going treatment records, 
Social Security determinations, employment records and 
statements from employers, and statements from individuals 
who have witnessed the impact of the disabilities.  These 
letters also informed the veteran that VA determined the 
disability rating by using a schedule for evaluating 
disabilities, and outlined the considerations used by the 
Board when making a rating decision.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.   

In Mayfield v. Nicholson, the United States Court of Appeals 
for the Federal Circuit concluded that the pertinent statute 
and regulations require that the claimant be given the 
required information prior to the VA's decision on the claim 
and in a form that enables the claimant to understand the 
process, the information that is needed, and who will be 
responsible for obtaining that information.  444 F.3d 1328 
(Fed. Cir. 2006).  The record shows that the veteran was 
provided notice regarding what evidence would warrant a 
higher rating in a November 2005 SOC, after the initial 
adjudication of his claim in the December 2004 rating 
decision.  A supplemental statement of the case (SSOC) was 
then issued in June 2006.  Because the claim was 
readjudicated after adequate notice was received, the veteran 
was not prejudiced by any timing deficiencies.  

Moreover, the veteran and his representative demonstrated 
actual knowledge of what was needed to support his claim as 
reflected in their statements and correspondence.  
Specifically, the October 2007 statement provided by the 
veteran's representative stated that a higher disability 
rating was warranted for this veteran, with direct reference 
to the relevant sections of the Diagnostic Code and what is 
required for an increased disability rating.  Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records and Social Security Administration records for this 
veteran.  The veteran submitted personal statements in 
support of his claim, as well as arguments prepared by his 
representative.  The appellant was also afforded several VA 
medical examinations, most recently in February 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Entitlement to a disability rating in excess of 20 percent 
for herniated nucleus pulposus, L4-5

A.  Relevant Law

The veteran's service-connected herniated nucleus pulposus, 
L4-5, may be evaluated under Diagnostic Codes 5235 to 5243 
based on loss of range of motion, or objective indicators, 
unless the disability is evaluated under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51, 
455 (Supplementary Information).

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board notes that the veteran's back disability includes 
neurological manifestations, both left and right lower 
extremities radiculopathy, for which the veteran is 
separately service-connected (left and right left extremity 
radiculopathy).  As such, to avoid pyramiding under 38 C.F.R. 
§ 4.14, the neurological disability will not be taken into 
consideration for rating the veteran's back disorder (even 
though it appears that the RO did that exact thing - i.e. 
evaluated the back disability under the intervertebral disc 
syndrome code). 

Finally, it is noted that the Court has held that when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).


B.  Facts and Analysis

Service medical records disclose that the veteran underwent a 
laminectomy prior to service in 1969, but did not disclose 
this until after he was in service.  With this history in 
mind, the RO granted the veteran service connection for 
herniation of nucleus pulposus, L4-L5, by a rating decision 
issued in May 1973, and a 10 percent disability rating was 
assigned under DC 5293.  In April 2004, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
lumbar disability.  Based on a VA examination conducted in 
November 2004, the RO denied an increase to 20 percent, but 
granted service connection at 10 percent under 8621 for 
radiculopathy of the right lower extremities.  During the 
course of this appeal, the veteran's disability rating was 
increased to 20 percent for both his service-connected lumbar 
disability and his secondary service-connected radiculopathy 
of the right lower extremity as of April 23, 2004.

In December 2005, the veteran's thoracolumbar forward flexion 
was measured to 60 degrees with significant pain, with 
limitation upon repetition to 45 to 50 degrees due to pain.  
Extension was measured to 10 degrees with lower back pain and 
a loss of balance.  Left lateral flexion measured to 30 
degrees, and right lateral flexion is limited to 20 degrees 
with pain.  Left and right lateral rotation measured to 15 
degrees due to lower back pain.  The veteran had a combined 
thoracolumbar range of motion of 150 degrees.  While there 
was no obvious ankylosis, the veteran's gait was noted to be 
antalgic, somewhat favoring the right side.  

In February 2007, the veteran's forward flexion was measured 
to 40 degrees with pain apparently starting at 0 degrees (the 
record is not entirely clear).  Extension was measured to 0 
degrees with pain.  Left lateral flexion was limited to 15 
degrees with pain at 10 degrees, and right lateral flexion 
was limited to 10 degrees with pain starting at 0 degrees.  
The examiner described the veteran's gait as antalgic.  Left 
lateral rotation was measured at 20 degrees, with pain 
between 0 and 20 degrees, and right lateral rotation was 
measured at 15 degrees with pain between 0 and 14 degrees.  
The veteran had a combined thoracolumbar range of motion of 
100 degrees.  

While it is noted above that the February 2007 examiner's 
notations regarding the degrees of motion in which the 
veteran feels pain are unclear, this is of no consequence to 
the Board's final decision.  As described in more detail 
below, several medical examiners described in detail the 
level of pain and the severe limitations of the veteran's 
pain on his daily life, and this information is sufficient 
for the Board to rely on in making its decision.

The Board notes that the December 2005 findings represent a 
variation from the veteran's November 2004 examination, where 
his combined thoracolumbar range of motion measured 215 
degrees, with forward flexion of 75 degrees, extension of 20 
degrees, right and left flexion of 30 degrees, and right and 
left rotation of 30 degrees.  This indicates that the 
veteran's lumbar disability has increased in severity since 
the November 2004 examination.  Nevertheless, the veteran 
still does not qualify for a higher disability rating than 20 
percent at that based on his limited range of motion, even 
considering pain and functional impairment. 

During a February 28, 2007 compensation and pension 
examination, the examiner appears to have noted that with 
flexion, the veteran felt pain throughout the entire range of 
motion, beginning at 0 degrees.  The same was true for 
extension, right lateral flexion, and left and right 
rotation.  The examiner indicated that this service-connected 
disability had the effect of mild to severe impairment on 
nearly all of the veteran's daily activities, including 
personal grooming, driving, and recreation.  The pain was 
severe enough to warrant an anesthetic injection directly 
into the lumbar 


space in a February 2006 VA examination, and attendance of 
pain therapy on the part of the veteran.  Finally, the 
examiner concluded that the combination of severe disc 
disease and radiculopathy prevents the veteran from engaging 
in any occupation he has experience in, and the veteran would 
need training to transition to a sedentary occupation.  

Therefore, upon consideration of the pain and limitation the 
veteran has suffered throughout nearly all movements of his 
lumbar spine since February 28, 2007, the Board is satisfied 
that an increased disability rating to 40 percent is 
warranted in this case from February 28, 2007.  According to 
the Court in Hart v. Mansfield, 21 Vet App. 505 (2007), 
staged ratings are appropriate in any increased rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  

A rating in excess of 40 percent is not warranted in this 
case because there is no indication that the veteran suffers 
from ankylosis, and there is no indication that the veteran 
has suffered from incapacitating episodes totaling at least 6 
weeks during the past 12 months.  To warrant a rating of 50 
percent, there must be unfavorable ankylosis of the entire 
thoracolumbar spine, and to warrant a ranking of 60 percent, 
there must be evidence of incapacitating episodes totaling at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).


Entitlement to a disability rating in excess of 20 percent 
for right lower extremity radiculopathy

A.  Relevant Law

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Diagnostic Codes 8521, 8621, 8721 (2006).

The term incomplete paralysis indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2007).  

B.  Facts and Analysis

A review of the record shows that the veteran's right lower 
extremity radiculopathy is manifested by complaints of pain 
and numbness, as well as sensory described as "stocking 
distribution - decreased vibration, pinprick, light touch," 
as noted in the veteran's February 2007 VA medical 
examination.  During a July 2006 VA examination, the 
sensation was described as aching and burning radiating all 
the way down the right leg to the toes.  There is also 
objective evidence from a February 2006 VA examination that 
the veteran did not have an Achilles reflex in his right 
foot, and the veteran's significant gait impairment requiring 
the use of a cane was noted in a December 2005 VA 
examination.  There is, however, no objective evidence of 
loss of range of motion, muscle atrophy, or loss of 
coordination and ability to move the foot.  As such, the 
impairment of the veteran's right lower extremity 
radiculopathy is primarily sensory in nature, with some 
impaired movement and reflex, and warrants no higher than a 
20 percent rating for mild paralysis.  38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8721.  

While the Board recognizes that the veteran does experience 
pain throughout his right leg, the Board is bound by 
application of the Diagnostic Code.  In order for a higher 
rating to be assigned, there would need to be evidence of 
severe incomplete paralysis, or equivalent impairment or 
dysfunction of the lower extremities, which has not been 
shown by the competent evidence of record, as described 
above.  The Board also notes that while the veteran's level 
of nerve impairment in the right lower extremities has not 
been specifically characterized by a VA physician, use of 
terminology such as "mild," "moderate," and "severe" by 
VA examiners, although an element of evidence to be 
considered by the Board, would not be dispositive of this 
appeal.  38 C.F.R. §§ 4.2, 4.6.  Overall, the preponderance 
of the evidence is against a finding of severe incomplete 
paralysis of the external peroneal nerve of the right lower 
extremities, for which a higher rating would be warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal, and as such, staged ratings 
are not warranted.  

The Board has also considered whether any other Diagnostic 
code is available which would warrant an increased 
evaluation.  The Board has determined there are none.  There 
have been no diagnoses of a neurologic disorder or 
intervertebral syndrome.  Therefore, alternative Diagnostic 
codes would not provide a more favorable decision for the 
veteran.  

The Board therefore concludes that a disability rating in 
excess of 20 percent for the veteran's right lower extremity 
radiculopathy is not warranted at any time since December 1, 
2004.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the award of higher 
ratings, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected herniated nucleus pulposus, L4-5 prior 
to February 28, 2007 is denied.

Entitlement to a disability rating in excess of 20 percent 
for herniated nucleus pulposus, L4-5 from February 28, 2007 
forward is granted to 40 percent.  

Entitlement to a disability rating in excess of 20 percent 
for right lower extremity radiculopathy is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


